Citation Nr: 0027139	
Decision Date: 10/12/00    Archive Date: 10/19/00	

DOCKET NO.  92-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 1994, 
the Board found new and material evidence to reopen the 
previously denied claim of entitlement to service connection 
for a psychiatric disability, including post-traumatic stress 
disorder (PTSD).  Entitlement to service connection for 
organic heart disease and an increased evaluation for 
hypertension, evaluated at that time as 10 percent disabling, 
was remanded to the RO along with the reopened claim.  

In October 1997, the claims of entitlement to service 
connection for PTSD and organic heart disease and transient 
ischemic attacks secondary to hypertension were denied.  The 
Board also denied the claim of entitlement to an increased 
evaluation for hypertension, evaluated at that time as 20 
percent disabling.  Accordingly, these issues are not before 
the Board at this time.  The claim of entitlement to an 
acquired psychiatric disability other than PTSD was remanded 
to the RO for additional development.  

Since the Board remanded this case in October 1997, the 
veteran has raised additional claims.  The RO has fully 
adjudicated these claims.  The veteran has not appealed these 
determinations to the Board.  Accordingly, these issues are 
not before the Board at this time.  38 U.S.C.A. § 7105(a) 
(West 1991).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for an 
acquired psychiatric disability is plausible and capable of 
substantiation.

2.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his well-grounded claim 
and all available, relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

3.  The current findings of a psychiatric disability cannot 
be disassociated from the veteran's active service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, an 
acquired psychiatric disability was incurred in service.  
38 U.S.C.A. § 1110, 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reflect that the veteran was 
evaluated to be without any disqualifying conditions during 
his pre-induction examination in July 1969.  The service 
records document that he was treated in January 1971 for a 
through and through gunshot wound to the mid-calf of the left 
leg.  The circumstances of the injury were not documented in 
the record.  He was not awarded the Purple Heart Medal and 
there is no notation in the service medical records 
indicating the injury was sustained in combat. 

At his separation evaluation in April 1971, the veteran 
described his health as "excellent."  Significantly, he 
made no reference to a psychiatric disability.  Clinical 
evaluation found the veteran's psychiatric condition to be 
normal.  The veteran was discharged from active service that 
month.

In September 1971, within one year of his discharge from 
active service, an outpatient treatment report notes that the 
veteran was nervous, high strung, shakes, and had developed a 
rash.

In October 1975, the veteran sought service connection for a 
nervous condition.  In support of this claim, he noted that a 
private physician treated him within six months of his 
release from active service.  

In a September 1980 medical evaluation, a private health care 
provider indicated that the veteran's principal problems were 
anxiety and probably mild depression.

In a November 1994 VA evaluation for PTSD, it was found that 
although the veteran did have traumatic experiences in 
Vietnam, he did not manifest significant problems or symptoms 
that would qualify as a diagnosis of PTSD.  It was indicated 
the veteran had problems with a depressive disorder, mainly 
dysthymic in nature, mild to moderate in severity, and that 
there was "reason to believe that onset of symptoms dates 
back to his service-connected experience."  It was indicated 
that he was generally functioning "pretty well."  

Based on the November 1994 medical evaluation, the Board 
remanded this case to the RO for additional medical 
development in order to determine if the currently diagnosed 
psychiatric disability could be reasonably related to 
service.  An additional VA evaluation was performed in 
February 1998.  The VA physician who had performed the 
evaluation in November 1994 performed the additional 
evaluation of February 1998.  At this time, it was indicated 
that the physician had extensively reviewed the veteran's 
claims folder.  It was reported that the veteran had been 
experiencing chronic symptoms of depression and anxiety, 
which was mainly dysthymic in nature.  The doctor stated that 
establishing service connection for this disorder was "hard, 
due to the lack of documentation in the service medical 
records, and the absence of clinical findings on his 
separation examination."  The examiner stated, in pertinent 
part:  

I still believe, and would like to re-
confirm my initial opinion, that his 
symptomatology dates back to during his 
service time, which was precipitated by 
his traumatic and stressful events while 
in the service.

The veteran's representative submitted additional written 
argument in August 2000.

Analysis

In light of the medical opinion which associates the 
veteran's current psychiatric disability to service, the 
Board finds that the claim of entitlement to service 
connection for an acquired psychiatric disability is well 
grounded under the United States Court of Veterans' Claims 
(Court) determination in Caluza v. Brown, 7 Vet. App. 498 
(1995).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  When a disability is not initially manifested during 
service or within an applicable presumptive period, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disability was, in fact, 
incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(b) (1999); Cosman v. Principi, 3 Vet. App. 
503 (1992); Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992); and Douglas v. Derwinski, 2 Vet. App. 103, 108-9 
(1992).

The Board must note the competent medical opinion of a VA 
health care provider who has (on two occasions) provided an 
opinion that associates the veteran's current psychiatric 
disability, classified as a depressive disorder, to his 
active service.  The Board also has the outpatient treatment 
report of September 1971, noting the veteran's difficulties 
with nervousness, shakes, and being "high strung."  Under 
VA regulations, a psychosis will be presumed to have been 
incurred during service if it is manifested to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307 and 3.309(a) (1999).  While a psychosis was not 
diagnosed within one year from his discharge from active 
service, the Board cannot ignore the September 1971 
outpatient treatment report or the medical opinions of a VA 
health care provider that the veteran has a depressive 
disorder causally related to service.  The record does not 
indicate that PTSD is present, still less that the veteran 
now has a PTSD related to service.  

In this case, the record is fairly balanced for and against 
the claim as to whether the psychiatric disability originated 
in service.  In such cases, the veteran is entitled to the 
benefit of the doubt under 38 U.S.C.A. § 5107 (West 1991).  
Accordingly, the benefit is granted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability is granted.


		
	Richard B. Frank
Veterans Law Judge
Board of Veterans' Appeals


 

